This is an appeal from an award granting temuorary total disability, and continuing the case. The claimant was a man seventy-three years of age, and was employed as a handy man and a waiter. As a part of his compensation he was provided with his meals, and a room in the basement of the premises. On the day in question, his day off, the claimant had no duties to perform between the hours of two-thirty in the afternoon and nine-thirty the following morning; during that interim his time and his efforts were at his own disposal. After finishing his work on the day of the accident, he left the premises for the purpose of purchasing articles of merchandise for his own use, and the transaction of his personal business; and he returned at five o’clock in the afternoon. And while he was going down the stairs to his room, carrying his laundry, some fruit, and “ other stuff,” packages of his personal property, he stubbed his toe on a part of the stairs, fell, and was injured. While the injury occurred on the premises of the employer, it occurred after hours, when the claimant was free to go where he liked and do what he pleased, and while he was serving his own ends, and when he was in no way advancing the interests of the employer. *802The injury was not received in the course of the employment, nor did it arise out of the employment. (Matter of Daly v. Bates & Roberts, 224 N. Y. 126.) Award reversed, and claim dismissed, with costs against the State Industrial Board. Hill, P. J., McNamee, Crapser and Bliss, JJ., concur; Rhodes, J., dissents, and votes to affirm, on the authority of Matter of Giliotti v. Hoffman Catering Co. (246 N. Y. 279); Matter of Underhill v. Keener (258 id. 543).